Title: Thomas Jefferson to Jason Chamberlain, 16 March 1814
From: Jefferson, Thomas
To: Chamberlain, Jason


          Sir Monticello Mar. 16. 14.
          I thank you for the Indian pamphlets you have been so kind as to send to me. they add to the remains of a considerable collection of their vocabularies which I had availed myself of every opportunity of procuring, but the greater part of which was lost by an accident. if ever we are to know any thing of their early relations with the other nations of the world, I am persuaded it is to be sought in the filiation of their languages. the copy for the Philosophical society shall be duly forwarded. I recieve with just sensibility the kind expressions of your letter towards myself personally, and beg you to be assured of my great respect & esteem.
          Th:
            Jefferson
         